Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTIONClaims StatusClaims 1-16 are pending and have been rejected.Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/31/2018 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
 Claim 1 is objected to because of the following informalities: missing point at the end of the last limitation.  Appropriate correction is required. 	Claim 3 is objected to because of the following informalities: example in claim language.  Appropriate correction is required. 	Claim 4 is objected to because of the following informalities: ‘also referred to as fields or attributes’, seems to be an indirect example.  Appropriate correction is required. 	Examiner’s Note: The Applicant’s Representative is encourage to contact the examiner for an interview in order to move forward prosecution.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13, 15 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sum et al (U.S. Publication 2015/0256435) in view of Saint-Hilaire (U.S. Publication 2011/0145381).

 	As to claim 1, Sum discloses a smart node for a distributed mesh network (Sum, see [0034], network system includes a wireless mesh network, where there can be IoT devices), each node allowing two-way communication with other nodes or a central platform and each node comprising a computer hardware architecture and a software stack, using an object-oriented language (Sum, see [0034], each of nodes communicate with other nodes using a specific set of frequencies. See [0087-0088], Cloud PIF receives XML data and converts that data to JSON using mapping registry and XML.fwdarw.JSON, where data is decrypted as stream data. The stream data is consumed by distributed processing cloud or real-time processing cloud. The stream data is distributed in the distributed processing cloud that includes multiple nodes), wherein the execution of said software stack on the computer hardware architecture implements a set of functionalities comprising at least the following functionalities: 	 creating and managing, for itself or the other nodes of the mesh, objects adapted to industrial processes so as to control any type of process, the set of objects defined for the whole mesh and known to each of the nodes being referred to as a "object dictionary" (Sum, see [0046], server configures and manages the operation of each node where network interface resides. Server machine executes stream network engine to configure distributed processing cloud to manage nodes and execute the stream 
 	One of ordinary skill in the art would have been motivated because it would allow lower power per computer that can add up to significant company- and/or industry-wide power savings (Saint-Hilaire – Paragraph 0002).
 	As to claim 2, Sum in view of Saint-Hilaire discloses everything disclosed in claim 1, wherein the 

 	As to claim 3, Sum in view of Saint-Hilaire discloses everything disclosed in claim 1. Sum further discloses wherein the systematic diffusion of data or commands takes place by configuration of the diffusion module of the node, this diffusion module being initially configured for implementing, by execution on the computer hardware architecture, a functionality of diffusion, within the network, of a variable or a given group of variables with a given resolution and to a given depth in the mesh, e.g. 3 or 4 levels of neighborhoods (Sum, see [0038], each intermediate node can be configured to forward the payload data based on the destination address. The payload data can include a header field configured to include at least one switch label to define a predetermined path from source node to destination node. A forwarding database can be maintained by each intermediate node that indicates which of communication links should be used and in what priority to transmit the payload data for delivery to destination node).  



 	As to claim 5, Sum in view of Saint-Hilaire discloses everything disclosed in claim 1. Sum further discloses wherein each object belongs to at least one class which is a description of the characteristics of one or more objects representative of an industrial process or of a business characteristic, each object being created from this class and forming an instance of the class in question, the characteristics and the status of an object being handled by methods incorporated in the smart node the status of an object corresponding to the information stored at a given instant, as described by the values of the set of its properties, also referred to as fields or attributes (Sum, see [0031-0032], a utility network configured to implement an infrastructure for distributing electricity, wherein the utility network 100 includes consumer that can be business than can include instances of a node. The nodes within utility network 100 can be configured to record physical quantities associated with power distribution and consumption along utility network 100, record physical quantities associated with the environment where utility network 100 resides, record quality of service data, or record any other technically feasible type of data).  

 	As to claim 6, Sum in view of Saint-Hilaire discloses everything disclosed in claim 1. Sum further discloses wherein each node comprises a device including at least one software layer, said software layer implementing, by execution on the computer hardware architecture, a functionality of storing, in3U.S. Patent Application No. 16/081,726 addition to information from the process sensors, an attribute indicating that the node concerned is a parent of the 

 	As to claim 7, Sum in view of Saint-Hilaire discloses everything disclosed in claim 1. Saint-Hilaire further discloses wherein each node comprises a device including at least one software layer, said software layer implementing, by execution on the computer hardware architecture, a functionality for informing each node in its neighborhood so that the neighboring nodes inform the other nodes following a path oriented in a direction that depends on the topology or specific architecture of the mesh, defining the links between the nodes of the network, and if necessary following a path oriented toward a central platform or toward the processes, each node, thus informing the rest of the mesh and each node thus storing the object, its current status and the parent node to which the object is assigned (Saint-Hilaire, see [0029], a given node can be capable of navigating through the mesh network by contacting each friend node, receiving the list of acquaintances from each friend node, and then contacting the nodes in the acquaintance lists).  

 	As to claim 8, Sum in view of Saint-Hilaire discloses everything disclosed in claim 1. Saint-Hilaire further discloses wherein said functionalities implemented by the node also comprise the diffusion in the form of time series, of the data collected or calculated by each node, said diffusion being performed by the association of two data diffusion modes: a "systematic" diffusion mode wherein the data are diffused with a given resolution and to a given depth in the mesh, and an "opportunistic" diffusion mode wherein at least one neighboring node of another node concerned by an initial data request, autonomously records the information or the data passing there through in its memory in order to rebroadcast said data or information when a similar request to the initial request is repeated, the pattern or scheme of diffusion of data diffused by the nodes being different from a systematic replication scheme wherein the data diffusion scheme is identically duplicated for all the nodes (Saint-Hilaire, see [0040], the node can declare itself to other local nodes through a broadcast message on the mesh network in order for a node in the mesh network can contact the new node to perform a security authentication procedure for admission to the 

 	As to claim 9, Sum in view of Saint-Hilaire discloses everything disclosed in claim 1. Saint-Hilaire further discloses wherein each node is configured for implementing a planned functionality, of systematic logging of the data, but also storing actions that take place periodically or actions relating to the "opportunistic" diffusion mode in its memory, each node thus having the ability to behave autonomously for logging the data collected during actions taking place periodically or actions related to the "opportunistic" diffusion mode (Saint-Hilaire, see [0015], the local node can include several types of storage that allows nodes to save information through multiple power cycles, wherein the local node is powered off or in a sleep state, the storage 106 can maintain information that is available the next time the local node is powered on).  

 	As to claim 10, Sum in view of Saint-Hilaire discloses everything disclosed in claim 1. Saint-Hilaire further discloses wherein each node has at least one interface for accessing an image of the "object dictionary", this interface being configured for defining a new node or a new object for a node, the request for modification being diffused in the mesh and transmitted from one node to another up to the parent node concerned if the modification made to the dictionary does not relate to the node from which the manager is accessed, the parent node of the object then proceeding to the execution of the request, the result of the execution then being diffused in its turn in the rest of the mesh, each node receiving this result then updating its own image of the "object dictionary" (Saint-Hilaire, see [0017], an I/O (input/output) interface is utilized for communication between the local node 100 and any entity external to the node, it also allows I/O communication between local node 100 and one or more other external devices. See [0033], the OS mesh agent of the local node can contact the new node and perform a mesh certificate exchange with the new node to certify the new node and add it to the local list of acquaintance nodes).  


 	As to claim 12, Sum in view of Saint-Hilaire discloses everything disclosed in claim 1. Sum further discloses wherein the objects are handled without the modifications made to the status of an object do not use the status of another object or influence this one, each object having an access permission for any use or any entity of the industrial process, the attributes or definition fields of the objects being changed dynamically by the node manager (Sum, see [0031-0032], a utility network configured to implement an infrastructure for distributing electricity, wherein the utility network 100 includes consumer that can be business than can include instances of a node. The nodes within utility network 100 can be configured to record physical quantities associated with power distribution and consumption along utility network 100, record physical quantities associated with the environment where utility network 100 resides, record quality of service data, or record any other technically feasible type of data).  

 	As to claim 13, Sum in view of Saint-Hilaire discloses everything disclosed in claim 1. Sum further discloses wherein each object uses a method that defines a quality parameter associated with it, said quality parameter representing the difference between a desired5U.S. Patent Application No. 16/081,726 target value of the status of an object and the actual status of the value, the desired status of an object being formalized by the request for modification of the status of said object, said request being formulated from any remote node even if it is not the parent node of the object, then transmitted to the mesh and from one node to another up to the parent node concerned, the execution of said request by the node concerned thus allowing each of the 

 	As to claim 15, Sum in view of Saint-Hilaire discloses everything disclosed in claim 1. Sum further discloses wherein they are used in a universal, smart system of monitoring an industrial process comprising a central platform for mass data management for the acquisition, management and storage of a data lake and means of communication with a distributed mesh network consisting of smart nodes (Sum, see [0031-0032], a utility network configured to implement an infrastructure for distributing electricity, wherein the utility network 100 includes consumer that can be business than can include instances of a node).  

 As to claim 16, Sum in view of Saint-Hilaire discloses everything disclosed in claim 1. Sum further discloses wherein each node is configured to perform the following functions: controlling process monitoring sensors or process monitoring programmable logic controllers or actuators and acquisition of the data therefrom (Sum, see [0098], Controllers include logic for performing actions, while models and views provide data models and templates for viewing data acquired via REST APIs); data logging, formatting and decentralized calculations (Sum, see [0098], Configuration and logs include configuration data and log files. See [0073], Nodes are configured to implement stream network by collecting time series data, processing that data via the execution of stream functions, and then transmitting that data to data ingestion cloud. Formatting cloud then formats that stream data to generate data streams. See [0093], Stream functions can have configurable parameters, such as, a configurable window within which to calculate an average value, among other parameters relevant to time series computations).
 	As to claim 14, Sum in view of Saint-Hilaire discloses everything disclosed in claim 1, but is silent to wherein each node of the mesh or the central platform comprises a device including at least one software layer, said software layer implementing, by execution on a computer hardware architecture, a functionality of connecting to any node of the mesh, by sending the identifier of the node to be modified, so as to remotely and dynamically modify the node concerned even if the user is connected to a node that is not the parent node of the object he wishes to modify.   	However, Brandt discloses wherein each node of the mesh or the central platform comprises a device including at least one software layer, said software layer implementing, by execution on a computer hardware architecture, a functionality of connecting to any node of the mesh, by sending the identifier of the node to be modified, so as to remotely and dynamically modify the node concerned even if the user is connected to a node that is not the parent node of the object he wishes to modify (Brandt, see [0103], an automatic network update scheme is included in the network protocol, in order to use this scheme a static controller that could be available in the network. This static controller is dedicated to hold a copy of the network topology and the latest changes that have occurred to the network. The static controller is used in the automatic update scheme is called the Static Update Controller. See [0106], a primary controller can instruct a SUC to enable the node ID server functionality (SIS). In case the SUC is primary then the SUC application can enable the node ID server functionality locally).   	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Sum in view of Saint-Hilaire and Brandt in order to further modify the method of generating network-based data services from the teachings of Sum with the method of distributed mesh network from the teachings of Saint-Hilaire and the method of controlling devices from the teachings of Brandt.
 	One of ordinary skill in the art would have been motivated because it would allow coordination of controllers and actuators in a network (Brandt – Paragraph 0007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. This includes:
U.S. Publication 2016/0112262, which describes installation and configuration of connected devices.
U.S. Publication 2017/0070890, which describes methods for verifying data integrity. 	U.S. Publication 2017/0135033, which describes selection of a mesh access point in a wireless mesh network. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M PENA-SANTANA whose telephone number is (571)270-0627.  The examiner can normally be reached on 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 5712723889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2457